NO. 07-08-0446-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JULY 15, 2009
                                       ______________________________

RAQUEL A. DAVILA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE COUNTY COURT AT LAW #1 OF LUBBOCK COUNTY;

NO. 2006-499,869; HONORABLE LARRY B. (RUSTY) LADD, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant Raquel A. Davila appeals from her convictions, on her open plea of guilty,
of the offenses of driving while intoxicated and driving with an invalid license and her
sentence of 200 days in the County Jail.  Appellant's attorney has filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008),  and certifies that there are no
non-frivolous issues on which to base an appeal.  Agreeing with appointed counsel’s
conclusion the record fails to show any arguably meritorious issue which could support the
appeal, we affirm the trial court’s judgment.
          In June 2006, appellant was charged by information with driving while intoxicated
and driving with an invalid license
   On September 10, 2008, appellant entered an open
plea of guilty to the court.
  The trial court admonished appellant, determined her plea was
entered knowingly, freely, and voluntarily, and explained the range of punishment.
          After the court’s acceptance of appellant’s plea of guilt, the court held a hearing
regarding sentencing.  The State presented the testimony of an officer and three civilian
witnesses to establish that in May 2006, appellant was involved in a hit and run accident. 
During the investigation, officers determined appellant was intoxicated.  Appellant refused
to submit a breath sample and refused to perform field sobriety tests.  She was arrested
for driving while intoxicated and driving with an invalid license.  The officer testified
appellant was hostile during their encounter with her.  The State also introduced the patrol
motor vehicle recording of appellant and a recording of the officer’s interview with appellant
after her arrest.  Before the court also was a 2000 judgment setting forth appellant’s guilty
plea to a prior driving while intoxicated offense and a 1997 judgment of deferred
adjudication on appellant’s plea of guilty to the offense of injury to a child. 
 
          Appellant testified on her own behalf.  She admitted to drinking and taking
antidepressants on May 5, 2006.  She testified she was placed on this medication after
attempting to commit suicide a few months earlier.  She also testified she was in an
abusive relationship at the time of her arrest but since then, has made positive changes
in her life.  Appellant testified her arrest “really scared” her.  She stated she has had “clean”
urinalysis results, stayed out of trouble, and had been cooperative.
          Following presentation of the evidence, the court ordered a pre-sentence
investigation report and in October 2008, sentenced appellant to 200 days in County Jail
and suspended her driver’s license for one year.   The trial court certified appellant’s right
of appeal, and this appeal followed.
          Appellant's appointed appellate counsel has filed a motion to withdraw and a brief
in support pursuant to Anders, in which he certifies that he has diligently reviewed the
record and, in his professional opinion, under the controlling authorities and facts of this
case, there are no reversible errors or legitimate grounds on which a non-frivolous appeal
can arguably be predicated.  The brief discusses in detail the relevant facts, the procedural
history of the case and the applicable law.  Counsel notes potential issues but, citing the
record and relevant law, presents his reasons for concluding that none are arguably
meritorious.  Counsel has certified that a copy of the Anders brief and counsel’s motion to
withdraw have been served on appellant, and that counsel has advised appellant of her
right to review the record and file a pro se response. Johnson v. State, 885 S.W.2d 641,
645 (Tex.App.–Waco 1994, pet. ref'd).  By letter, this Court also notified appellant of her
opportunity to submit a response to the Anders brief and motion to withdraw filed by her
counsel.  Despite requesting and being granted two extensions, appellant has not filed a
response.
          In conformity with the standards set out by the United States Supreme Court, we do
not rule on counsel’s motion to withdraw until we have independently examined the record. 
Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.).   If this Court
determines the appeal has merit, we will remand it to the trial court for appointment of new
counsel.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).          
          In his brief, counsel first addresses the voluntariness of appellant’s plea.  The record
indicates the trial court thoroughly admonished appellant on the record prior to accepting
her open plea of guilty.  Appellant’s counsel also questioned her on the record to ensure her
understanding.  Appellant indicated her understanding of each admonishment.  The record
reflects that appellant also signed and submitted written plea admonishments.  The record
therefore supports the conclusion that appellant’s plea was entered freely and voluntarily
as required by article 26.13 of the Code of Criminal Procedure.  See Tex. Code Crim. Proc.
Ann. art. 26.13(b) (Vernon 2007).  
          Counsel then discusses the sufficiency of the evidence presented to support the trial
court’s finding of guilt.  Appellant plead guilty, thereby admitting to every element of the
charged offenses.  Avila v. State, 884 S.W.2d 896, 897 (Tex.App.–San Antonio 1994, no
pet.).  See also Ex Parte Williams, 703 S.W.2d 674, 682 (Tex.Crim.App. 1986); Brown v.
State, 507 S.W.2d 235, 238 (Tex.Crim.App. 1974).  A plea of guilty is sufficient in a
misdemeanor case to sustain a conviction.  Avila, 884 S.W.2d at 897. Too, appellant
admitted she was drinking, and acknowledged she should not have been driving.  After a
complete review of the record, we agree with appellate counsel that the grounds identified
do not arguably support an appeal.
          Lastly, counsel notes the possibility that appellant might argue she had received
ineffective assistance of counsel in these proceedings.  See Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) and Hernandez v. State, 726 S.W.2d 53,
57 (Tex.Crim.App. 1986) (establishing standard for effective assistance of counsel).  We
agree with counsel that the record contains no support for such a contention. 
          Our review convinces us that appellate counsel conducted a complete review of the
record.  We have also made an independent examination of the entire record to determine
whether there are any arguable grounds which might support the appeal.  We agree it
presents no arguably meritorious grounds for review.  Accordingly, we grant counsel's
motion to withdraw
 and affirm the judgment of the trial court.
 
                                                                                      James T. Campbell
                                                                                                Justice
 
Do not publish.